
	
		I
		111th CONGRESS
		2d Session
		H. R. 4866
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2010
			Mr. Coffman of
			 Colorado introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on
			 Ways and Means and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reestablish a competitive domestic rare earths
		  minerals production industry; a domestic rare earth processing, refining,
		  purification, and metals production industry; a domestic rare earth metals
		  alloying industry; and a domestic rare earth based magnet production industry
		  and supply chain in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Rare Earths Supply-Chain Technology
			 and Resources Transformation Act of 2010 or the
			 RESTART
			 Act.
		2.FindingsCongress finds that:
			(1)Many modern
			 defense technologies such as radar and sonar systems, precision-guided weapons,
			 cruise missiles, and lasers cannot be built, as designed and specified, without
			 the use of rare earth elements (REEs) and materials produced
			 from them.
			(2)Significant
			 quantities of REE are used in the production of renewable energy technologies,
			 including advanced automotive propulsion batteries, electric motors,
			 high-efficiency light bulbs, solar panels, and wind turbines. These
			 technologies are used to advance the United States energy policy of reducing
			 dependence on foreign oil and decreasing greenhouse gas emissions through
			 expansion of renewable sources of energy.
			(3)Though the United
			 States owns at least 15 percent of the world’s REEs reserves, it now depends
			 nearly 100 percent upon imports for rare earth elements, oxides, and alloys
			 because there are virtually no active REE producers in the United States. More
			 than 97 percent of all REEs for world consumption are produced in China.
			(4)China’s
			 ability—and willingness—to export REEs is eroding due to its growing domestic
			 demand, its enforcement of environmental law on current producers, and its
			 mandate to consolidate the industry by decreasing its number of mining permits.
			 The Chinese Ministry of Industry and Information Technology draft rare earths
			 plan for 2009 to 2015 proposes an immediate ban on the export of dysprosium,
			 terbium, thulium, lutetium and yttrium, the heavy REE and a
			 restriction on the exports of all the other, light, rare earth metals to a
			 level well below that of Japan’s 2008 demand alone.
			(5)Furthermore, the
			 United States has no active heavy group rare earth production capabilities or
			 refining capabilities for heavy rare earth elements. Thus, should the United
			 States begin to mine its heavy rare earth oxides, it would still be dependent
			 on overseas refineries for further elemental and alloy processing. Nor does the
			 United States currently maintain a strategic reserve of rare
			 earth compounds, metals or alloys.
			(6)REEs should
			 qualify as materials either strategic or critical to national security. The
			 United States Government should take measures to reintroduce a globally
			 competitive domestic strategic materials industry that is self-sufficient in
			 the United States domestic market with multiple sources of mining, processing,
			 alloying and manufacturing.
			(7)This
			 self-sufficiency requires an uninterrupted supply of strategic materials
			 critical to national security and innovative commercial product development,
			 including rare earth materials, to support the defense supply chain.
			(8)The United States
			 currently cannot reclaim valuable rare earth resources and permanent magnets
			 from scrapped military or consumer products, industrial materials or equipment,
			 which allows entities in overseas nations to identify and recover such
			 materials for resale to United States manufacturers at considerable
			 cost.
			(9)There is an urgent
			 need to identify the current global market situation regarding rare earth
			 materials, the strategic value placed on them by foreign nations including
			 China, and the Department of Defense’s and domestic manufacturing industry’s
			 supply-chain vulnerability related to rare earths and end items containing rare
			 earths such as neodymium iron boron and other specialty magnets, and rare earth
			 doped lasers.
			(10)It is the policy
			 of the United States to take any and all actions necessary to ensure the
			 reintroduction of a competitive domestic rare earth supply chain, to include
			 the reintroduction of the capacity to conduct mining, refining/processing,
			 al­loy­ing and manufacturing operations using domestic suppliers to provide a
			 secure source of rare earth materials as a vital component of national security
			 and economic policy.
			3.Requirement to
			 establish Executive Agents for rare earth related mattersNo later than 30 days after the enactment of
			 this Act—
			(1)the Secretaries of
			 Commerce, Defense, Energy, Interior, and State shall appoint an Executive
			 Agent, at the Assistant Secretary level of each affected agency, to serve as a
			 representative on an interagency working group for the purposes of
			 reestablishing a competitive domestic rare earth supply chain; and
			(2)the United States
			 Trade Representative and the Office of Science and Technology Policy shall
			 appoint representation to the interagency working group in paragraph (1)
			 above.
			4.Requirement to
			 establish a baseline for rare earth material supply-chain
			 vulnerabilityNo later than
			 180 days after the enactment of this Act, the Secretaries of Commerce, Defense,
			 Energy, Interior, and State shall undertake an assessment of the rare earth
			 supply chain and determine which rare earth elements are critical to national
			 and economic security and submit the findings of the review to Congress. Such
			 assessment shall be in coordination with the United States Trade Representative
			 and the Executive Office of the President’s Office of Science and Technology
			 Policy.
		5.Requirement to
			 establish a national stockpile for rare earth materials
			(a)In accordance with
			 50 U.S.C. 98 et seq., the Secretary of Defense shall commence the procurement
			 of rare earth materials designated as critical in section 4 of
			 this Act and place such rare earth materials in the national stockpile within
			 one year after enactment of this Act.
			(b)The Defense
			 Logistics Agency, Defense National Stockpile Center, shall serve as
			 Administrator of the rare earth stockpile and shall issue an annual report to
			 Congress describing which rare earth materials shall be added to or subtracted
			 from the stockpile.
			(c)In accordance with
			 section 98h–6 of title 50, United States Code, the Administrator shall
			 purchase, or make a commitment to purchase, rare earth materials or for the
			 processing or refining of rare earth materials, to support national defense and
			 the economic needs of the United States.
			(d)Notwithstanding
			 any other provision of law, for a period of five years after the date of
			 enactment of this Act, the Administrator shall be authorized to purchase
			 necessary rare earth materials from the People’s Republic of China, if required
			 to meet national security and economic needs of the United States.
			(e)Upon the joint
			 determination of the Secretaries of Commerce, Defense, Energy, Interior, and
			 State, in coordination with the United States Trade Representative and the
			 Executive Office of the President’s Office of Science and Technology Policy,
			 that rare earth materials are no longer critical to supporting national defense
			 or the economic well-being of the United States, the requirement to stockpile
			 rare earth materials shall terminate by issuing a report of such determination
			 to Congress. Such report shall be submitted to Congress no earlier than April
			 1, 2015.
			6.Establishment of
			 fair market conditions for the reestablishment of a domestic rare earth supply
			 chain
			(a)Not later than 30
			 days after the enactment of the Act, the United States Trade Representative
			 shall initiate a comprehensive review of international trade practices in the
			 rare earth materials market. Such review shall include actions by foreign
			 producers of rare earth elements, rare earth metals, rare earth alloys and
			 components used in the defense or energy markets containing rare earth
			 elements, as it relates to dumping, export quotas and other relevant mechanisms
			 used to manipulate the rare earth market.
			(b)Upon completion of
			 the review, the United States Trade Representative shall—
				(1)initiate an action
			 before the World Trade Organization; or
				(2)issue a report to
			 Congress describing the results of the comprehensive review and why it was
			 determined that international markets are free from market manipulation such as
			 dumping or export quotas.
				7.Consideration of
			 loan guarantees for rare earth supply-chain developmentNot later than 90 days after the enactment
			 of the Act—
			(1)the Secretaries of
			 Commerce, Interior, and State shall issue a report to industry describing
			 mechanisms for obtaining current and future year government loan guarantees to
			 reestablish a domestic rare earth supply chain;
			(2)the Secretary of
			 Defense shall issue guidance for the rare earth industry related to obtaining
			 loan guarantees under 50 U.S.C. 98 and any other available mechanism for
			 obtaining loan guarantees to support the reestablishment of mining, refining,
			 alloying and manufacturing operations in the United States that will support
			 the domestic defense supply chain; and
			(3)the Secretary of
			 Energy shall issue guidance for the rare earth industry related to obtaining
			 loan guarantees under the American Recovery and Reinvestment Act of 2009,
			 Energy Efficiency and Renewable Energy sponsored programs and any other
			 available mechanism for obtaining loan guarantees to support the
			 reestablishment of mining, refining, alloying and manufacturing operations in
			 the United States that will support the domestic supply chain.
			8.Defense
			 Production Act priority for rare earth supply-chain development
			(a)It is the sense of
			 Congress that the urgent need to reintroduce a domestic rare earth supply chain
			 warrants a prioritization of such Defense Production Act projects. The United
			 States faces a shortage of key materials that form the backbone of both the
			 defense and energy supply chains.
			(b)Not later than 180
			 days after the enactment of this Act, the Secretary of Defense shall issue a
			 report describing past, current and future Defense Production Act projects to
			 address the domestic rare earth supply chain. If no rare earth supply-chain
			 Defense Production Act projects are in process or planned, the report shall
			 justify the lack of action to support establishment of domestic rare earth
			 supply-chain initiatives, particularly those to establish domestic
			 manufacturing capability in critical segments of the rare earth market.
			9.Research and
			 development to support the domestic rare earth supply chainIt is the sense of Congress that, in order
			 to reestablish the United States as the preeminent supplier of rare earth
			 materials, components and associated technologies, there is a pressing need to
			 support innovation, training and workforce development of the rare earth supply
			 chain. Therefore, base budget funding should be provided by the Secretaries of
			 Commerce, Defense, Energy, and Interior to fund academic institutions,
			 Government laboratories, corporate research and development, not-for-profit
			 research and development, and industry associations.
		10.Restrictions
			(a)Limitation on
			 divestment of facilities createdNo recipient of United States
			 Government appropriated funds, for the purposes of supporting the
			 reestablishment of a domestic rare earth supply chain, may divest resources
			 funded, in whole or in part, to any foreign-owned or controlled entity without
			 the concurrence of the Secretaries of Energy, Commerce, and Defense.
			(b)Enhancing
			 national securityAny recipient of United States Government
			 appropriated funds obtained in connection with the reestablishment of a
			 domestic rare earth supply chain shall be subject to the restrictions of 10
			 U.S.C. 2538. In order to ensure the availability of rare earth materials for
			 Department of Defense needs, this obligation extends to all materials sold by
			 such recipients in the commercial marketplace.
			11.DefinitionsIn this Act:
			(1)Rare
			 earthThe term rare earth means the chemical
			 elements, all metals, beginning with lanthanum, atomic number 57, and including
			 all of the natural chemical elements in the periodic table following lanthanum
			 up to and including lutetium, element number 71. The definition shall further
			 include the elements yttrium and scandium, which are usually found with the
			 rare earth elements in nature.
			(2)RefineThe reestablishment of a domestic rare
			 earth element refinery capabilities within the United States whereby rare
			 earths, once extracted from rock, are separated and purified to commercial
			 grades of oxides or other salts such as oxalates or chlorides.
			(3)ProcessThe
			 support of heavy rare earth processing and production facilities capable of
			 converting rare earth oxides into usable rare earth metals and specialty alloys
			 and powders for domestic magnet and other manufacturing within the United
			 States.
			(4)ProduceThe
			 advancement of domestic manufacturing efforts of U.S. magnet producers and
			 other domestic innovation industries that rely on rare earth materials.
			(5)RecycleThe
			 establishment of an initiative to recycle and strip used consumer products, and
			 used or obsolete declassified military products, of rare earth elements and
			 strategic magnets within the United States for eventual reuse by domestic
			 manufacturers.
			(6)StockpileThe
			 creation and maintenance of a strategic reserve of rare earth
			 oxides, and storable forms of rare earth elements, and alloys for national
			 defense purposes.
			(7)Alloy and
			 alloyingAn alloy is a partial or complete solid solution of one
			 or more elements in a metallic matrix. Alloying is the process of melting of
			 metals to create the metallic matrix.
			(8)SinteringSintering
			 is a method for making objects from powder, by heating the material in a
			 sintering furnace below its melting point (solid state sintering) until its
			 particles adhere to each other.
			
